Citation Nr: 1138261	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  06-34 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to May 1956.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

In July 2009, the Board issued a decision in which, in pertinent part, it denied a claim for service connection for bilateral hearing loss.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2010, the parties to the appeal filed a Joint Motion for Remand.  That same month, the Court granted the motion, and remanded the matter to the Board.  

In October 2010 and January 2011, the Board remanded for further development, and the case has been returned to the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In January 2011, the Board remanded the case to obtain a new VA medical opinion as the December 2010 VA examination failed to address the Veteran's lay statements regarding the onset and continuity of his hearing loss.  Pursuant to the January 2011 Board remand, a June 2011 VA medical opinion was obtained, however, the Board finds that it is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The examiner opined that the Veteran's bilateral hearing loss was "less likely as not caused by or a result of military service" because there was no complaint or reported hearing loss upon military separation.  Specifically, the examiner stated that "there was no calibrated audiometric completed during or shortly after this [V]eteran's active military service period."  However, this rationale is not adequate as the absence of in-service evidence of hearing loss is not fatal to the claim.  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 (2011).  38 C.F.R. § 3.385 does not preclude service connection for hearing loss that first met the regulation's requirements after service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

Additionally, the VA examiner again failed to consider the Veteran's statements as to his military noise exposure and continuity of hearing loss.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).  The Veteran is competent to report an injury which occurred in service and symptomatology that he can observe, and the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-337 (Fed. Cir. 2006).  

The Board also finds that the June 2011 VA examiner's opinion has very limited probative value as it is based upon an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  The examiner based his opinion on the premise that there was not sufficient scientific basis for the existence of delayed-onset of hearing loss.  In doing so, the examiner assumed, contrary to the Veteran's reported history, that the onset of the Veteran's hearing loss was many years after his separation from service.  To that effect, the examiner averred that there was evidence that the Veteran's history of hearing loss had an onset of 2001 to 2002, pointing out "[a]udiometrics 05-06-2004 with hearing loss noted over the past four year, '1-4 years report.'"  However, this statement is incorrect.  In fact, on the May 2004 private audiology report, the Veteran reported bilateral hearing loss for "5 years or more" and use of hearing amplification in the right ear for "1-4 years."  

Moreover, the Veteran's history of military noise exposure is conceded in this case as his assertions as to his military acoustic trauma are consistent with the evidence of record.  The Veteran has reported exposure to noise from guns during weapon trainings without the use of hearing protection, as well as H-13 helicopter noise.  The Veteran's service personnel records confirm that he was assigned to the Headquarters Battery 701st Anti-Aircraft Artillery Battalion.  Throughout the record, the Veteran reported that his hearing problems continued throughout his service in the Korean Conflict and many years after his military discharge.

Finally, the most recent etiology opinion of record submitted by the Veteran's private audioprosthologist in August 2011 suggest a link between the Veteran's hearing loss and his military noise exposure.  In the August 2011 submission, the audioprosthologist stated that the Veteran has shown over the years a hearing pattern with a sharp drop from the relatively normal range of hearing in the low frequencies to a definite notch in the higher frequencies, which was "likely the result of acoustic trauma."  However, the Board notes that this medical opinion includes speculative language such as "likely" without referring specifically to the Veteran's military acoustic trauma.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that medical opinions which are speculative, general or inconclusive in nature cannot support a claim).

As such, while the record includes various medical opinions as to the etiology of the Veteran's current hearing loss, the Board finds that all of the opinions currently of record are inadequate.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should refer the case to an appropriate VA audiologist other than the June 2011 VA audiologist, for a supplemental opinion.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded to the Veteran.  If an examination is requested, all tests and studies deemed necessary should be accomplished and clinical findings should be reported in detail.  The claims folder and this REMAND must be made available to the examiner for review prior to examination.  The examiner must review the entire claims folder, to include the Veteran's lay statements.

In the supplemental opinion, the examiner must address the Veteran's statements regarding in-service acoustic trauma, the onset of hearing loss in service, and/or any statements regarding the continuity of hearing loss since service, noting that the Veteran is competent to report symptoms and treatment that he experienced

The examiner should render an opinion, based on the available evidence, as to whether bilateral hearing loss is at least as likely as not related to the Veteran's military service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  

2.  The RO/AMC should review the examination report to ensure that it is in complete compliance with this remand.  If deficient in any manner, the RO/AMC must implement corrective procedures at once.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

3.  When the development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



